Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The IDS filed 07/15/2019 has been considered as noted on the attached PTO-1449.

Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter.
Claim 20 directed to a “computer readable storage medium”. The specification paragraphs [0094] and [0122]) details what the computer readable storage medium may be, but it does not explicitly detail that it may not be transitory. A computer readable storage medium typically covers forms of non- transitory tangible media and transitory propagating signals per se, in view of the ordinary and customary meaning of computer readable medium. 

The applicant is advised to amend the claims to recite “non-transitory computer-readable storage medium” in order to obviate this rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-12, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Dhuse et al. [US 20170123911 A1, May 4, 2017], in view of Gong et al. [US 20200341961 A1, July 15, 2019].

With respect to claim 1, Dhuse teaches a method for execution by an edge node that includes a processor, the method comprises:
determining to retrieve index data for a set of objects of a plurality of objects stored by an object storage system ([0045] FIG. 9, the one or more data distributed storage and task network (DSTN) and a dispersed storage network (DSN), 
[0068] the index update module determines to update the index node in the storage set based on the received/retrieved update index node requests); 
selecting an index type [e.g. index key] from a plurality of index types in response to determining to retrieve the index data ([0048] each data object of the one more data objects is associated with at least one index key per distributed index structure of the one or more distributed indexes, where the index key includes a searchable element of the distributed index and may be utilized to locate the data object in accordance with key type traits);
wherein the object storage system stores a plurality of indices for the plurality of objects ([0045] FIG. 9, a distributed index structure 350 of one or more indexes utilized to access a data object of one or more data objects 1_1 through 1_w, 3_1 through 3_w, 4_1 through 4_w, etc., where at least some of the one or more data objects are stored in at least one of a distributed storage and task network (DSTN) and a dispersed storage network (DSN));
and wherein one of the plurality of indices stored by the object storage system corresponds to the index type ([0048] each data object of the one more data objects is associated with at least one index key per distributed index structure of the one or more distributed indexes);
generating a request message indicating a request for the index data of the one of the plurality of indices stored by the object storage system [e.g. generates an updated index node request]; transmitting the request message to the object storage system [e.g. sends the updated index node request] ([0072] the first processing unit generates an updated index node request to include the updated entry associated with the first processing unit and sends the updated index node request to the index update module);
receiving the index data for the set of objects in a response message from the object storage system ([0073] the index update module determines to update the index node in the storage set based on the received update index node requests. The determining includes one or more of detecting that an update timeframe has elapsed, detecting receiving of greater than a threshold number of update the next node requests, and receiving a request to update the index node with priority), wherein the response message is transmitted to the edge node by the object storage system in response to receiving the request message ([0074] the index update module recovers a copy of the index node from the storage set. For example, the index update module issues index slice requests to the set of storage units, receives index slice responses, and dispersed storage error decodes received index slices A1-An to produce the copy of the index node. The method continues at step 100 where the index update module updates the copy of the index node to produce an updated index node based on the update index node request. For example, the index update module modifies one or more entries of the recovered index node utilizing entries extracted from the received update index node requests); and
storing the index data in local memory in response to receiving the index data ([0058] the index structure metadata may be stored in one or more of a local 

Dhuse does not specifically teach wherein the index data includes a plurality of pairs that each include a key and a value, wherein all of the keys of each pair in the index data corresponds to the index type, wherein each of the plurality of pairs corresponds to one of the set of objects, and wherein the value of each pair includes metadata of the one of the set of objects.
Gong teaches wherein the index data includes a plurality of pairs that each include a key and a value, wherein all of the keys of each pair in the index data corresponds to the index type, wherein each of the plurality of pairs corresponds to one of the set of objects, and wherein the value of each pair includes metadata of the one of the set of objects ([0028] the partition index 150, a leaf node is used to store metadata of an object. For example, the leaf node may store metadata of an object in the key-value form, where a key represents an identifier of the object, and a value represents metadata of the object. The metadata here may comprise, for example, addresses of respective chunks included in the object, the type of the object, and update time of the object, etc.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Dhuse with index data includes pairs of key-value of Gong. Such a modification would store metadata associated with objects for the purpose of quickly and effectively accessing objects in the storage system (Gong [0024]).
determining filtering criteria [e.g. index key] for retrieval of the index data; wherein the request message is generated to include the filtering criteria, wherein the index data received in the response message corresponds to a proper subset of pairs of the one of the plurality of indices stored by the object storage system, and wherein the proper subset is selected from the one of the plurality of indices by the object storage system based on the filtering criteria (Dhuse [0060] each data information section of the one or more data information sections includes a corresponding data (e.g., data object) source name or data field 402, a corresponding data index key field 404, and a corresponding data key type traits field 406. For example, the corresponding data source name field 402 of a data 1 node information section 398 includes a data 1 source name entry. Inclusion and/or use of the corresponding data key type traits field 406 is optional).

With respect to dependent claim 5, Dhuse as modified by Gong further teaches wherein the filtering criteria includes a namespace range, and wherein the proper subset of pairs of the one of the plurality of indices is selected by the object storage system to include only pairs of the one of the plurality of indices with keys that compare favorably to the namespace range (Dhuse [0065] a parent index node includes pointers to each child index node and to another common level parent index node, where each index node includes one or more entries (e.g., values stored in the dispersed article index, i.e., a DSN address associated with stored data), 

With respect to dependent claim 6, Dhuse as modified by Gong further teaches wherein the filtering criteria indicates a time corresponding to a last modified since threshold, and wherein the proper subset of pairs of the one of the plurality of indices is selected by the object storage system to include only pairs of the one of the plurality of indices with values indicating a last modified time that is more recent than the time (Dhuse [0068] the index update module determines to update the index node in the storage set based on the received update index node requests. The determining includes one or more of detecting that an update timeframe has elapsed, detecting receipt of greater than a threshold number of update index node requests for the index node, and receiving a priority request to update the index node. Having determined to update the index node, the index update module recovers the next node from the storage set. For example, the index update module issues index slice requests 1-n to the storage set, receives index slices A1-An, and disperse storage error decodes the received index slices to reproduce the index node).

With respect to dependent claim 7, Dhuse as modified by Gong further teaches wherein the filtering criteria includes a last unmodified since threshold, and wherein the proper subset of pairs of the one of the plurality of indices is selected by the object storage system to include only pairs of the one of the plurality of indices with values indicating a last modified time that is less recent than the time 

With respect to dependent claim 8, Dhuse as modified by Gong further teaches wherein the one of the plurality of indices is one of: a first one of the plurality of indices or a second one of the plurality of indices, wherein a first pair for one of the plurality of objects is included in the first one of the plurality of indices, wherein a second pair for the one of the plurality of objects is included in the second one of the plurality of indices, wherein the value of the first pair includes a first subset of a plurality of metadata for the one of the plurality of objects, wherein the value of the second pair includes a second subset of the plurality of metadata for the one of the plurality of objects (Gong [0028] the partition index 150, a leaf node is used to store metadata of an object. For example, the leaf node may store metadata of an object in the key-value form, where a key represents an identifier of the object, and a value represents metadata of the object. The metadata here may comprise, for example, addresses of respective chunks included in the object, the type of the object, and update time of the object, etc.), and
wherein a set difference between the first subset and the second subset is non-null (Dhuse [0051] a sibling node of a node is represented in the index structure on a common level with the node and one node position to the right (e.g. non-null). A last  

With respect to dependent claim 9, Dhuse as modified by Gong further teaches determining to retrieve second index data for a second set of objects of the plurality of objects stored by the object storage system, wherein an intersection between the second set of objects and the first set of objects includes the one of the plurality of objects; and selecting a second index type from the plurality of index types in response to determining to retrieve the second index data for the second set of objects, wherein the second one of the plurality of indices stored by the object storage system corresponds to the second index type; wherein the request message further indicates a request for the second index data of the second one of the plurality of indices stored by the object storage system, and wherein the second index data is received for the set of objects in the response message from the object storage system includes index data of the first one of the plurality of indices (Dhuse [0058] the index structure metadata may include one or more of key type traits to be utilized for all nodes of a corresponding index, key type traits to be utilized for all index nodes of the corresponding index, key type traits to be utilized for all leaf nodes of the corresponding index, a source name of a root node of the index structure, a maximum number of index structure levels, a minimum number of the next level structures, a maximum number of elements per index structure level, a minimum number of elements per index structure level, and index revision number, and an index name. The index structure metadata may be utilized for one or more of accessing the index, generating the index, updating the index, saving the index, deleting portions of the index, adding a portion to the index, cloning a portion of the index, and searching through the index) further comprising: storing the second index data in the local memory in response to receiving the second index data (Dhuse [0058] the index structure metadata may be stored in one or more of a local memory, one or more nodes of the index structure, and as encoded metadata slices in at least one of the DSTN module and the DSN memory).
 
With respect to dependent claim 10, Dhuse as modified by Gong further teaches wherein an index type of the second one of the plurality of indices corresponds to one metadata field of the first subset of the plurality of metadata, wherein one metadata field of the first subset of the plurality of metadata is included in the set difference, wherein a metadata value of the one metadata field in the first subset of the plurality of metadata is a first one of a plurality of possible metadata values for the one metadata field, wherein all of the keys of each pair in the second one of the plurality of indices indicates a corresponding one of the plurality of possible metadata values for the one metadata field, and wherein the key of the second pair indicates the first one of a plurality of possible metadata values for the one metadata field (Gong [0044] the metadata may further comprise any other information related to the object. FIG. 5 schematically shows a block diagram of a data structure 500 of metadata. As depicted, metadata 510 may comprise multiple fields: an address field 512, type 514 of the metadata, time 516 when the object is updated, size 518 of the object, etc. Here the address 512 may represent address(es) The type 514 may represent the type of the object, for example, the type may comprise image, audio, video, etc. The update time 516 may represent the time when the object is updated finally. The size 518 may represent the size of a storage space which the object occupies).

With respect to dependent claim 11, Dhuse as modified by Gong further teaches wherein a first index type of the first one of the plurality of indices corresponds to a name index, wherein a second index type of the second one of the plurality of indices corresponds to an object type index (Dhuse [0049] each leaf node of the at least two nodes may be associated with one or more data objects. The association includes at least one of, for each data object of the one more data objects, storing an index key associated with the data object in the leaf node, storing a source name associated with the data object in the leaf node, and storing the data object in the leaf node), wherein the key of the first pair corresponds to a name of the one of the plurality of objects, and wherein the key of the second pair corresponds to an object type of the one of the plurality of objects (Gong [0028] the partition index 150, a leaf node is used to store metadata of an object. For example, the leaf node may store metadata of an object in the key-value form, where a key represents an identifier of the object, and a value represents metadata of the object. The metadata here may comprise, for example, addresses of respective chunks included in the object, the type of the object, and update time of the object, etc.).

wherein a plurality of object types includes an audio file type, a video file type, and an image file type, and wherein the key of each pair in the second one of the plurality of indices indicates one of the plurality of object types (Dhuse [0010] in cloud storage systems, it is common to use one or more index structures to improve the ease of finding data. For example, one index structure is used for find data based on alphabetic indexing. As another example, another index structure is used to find data based on key words contained in the title of the data. As yet another example, another index structure is used to find data based on the type of data (e.g., video, audio, text, pictures, etc.). As the data changes within the cloud storage system, one or more index structures may need to be updated).

Regarding claims 15, 18 and 20; the instant claims recite substantially same limitations as the above-rejected claims 1 & 4-12 and are therefore rejected under the same prior-art teachings.

Claims 2, 3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Dhuse in view of Gong, as applied to claims 1 and 15, further in view of Dow et al. [US 20100017800 A1, January 21, 2010].

With respect to dependent claim 2, Dhuse as modified by Gong does not specifically teach wherein the request message includes a response cache control parameter, wherein a cache control header of the response message is set to include cache control data indicating a time period the edge node is to store the index data based on the cache control parameter, further comprising: deleting the index data from the local memory in response to determining the time period has elapsed.
Dow teaches wherein the request message includes a response cache control parameter, wherein a cache control header of the response message is set to include cache control data indicating a time period the edge node is to store the index data based on the cache control parameter, further comprising: deleting the index data from the local memory in response to determining the time period has elapsed ([0029] TTL is a value in an Internet Protocol (IP) packet that tells a network router whether or not the packet has been in the network too long and should be discarded. For a number of reasons, packets may not get delivered to their destination in a reasonable length of time. For example, a combination of incorrect routing tables could cause a packet to loop endlessly. Normally, TTL is used to discard the packet after a certain time and send a message to the originator, who can decide whether to resend the packet. An initial TTL value is set, usually by a system default, in an 8-binary digit field of a packet header. The original idea of TTL was that it would specify a certain time span in seconds that, when exhausted, would cause the packet to be discarded. Since each router is required to subtract at least one count from the TTL field, the count is usually used to mean the number of router hops the packet is allowed before it must be discarded).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Dhuse as modified by Gong 

With respect to dependent claim 3, Dhuse as modified by Gong and Dow further teaches generating a second request message indicating a request for updated index data of the one of the plurality of indices stored by the object storage system in response to determining the time period has elapsed; transmitting the second request message to the object storage system; receiving the updated index data for the set of objects in a second response message from the object storage systems (Dhuse [0073] the index update module determines to update the index node in the storage set based on the received update index node requests. The determining includes one or more of detecting that an update timeframe has elapsed, detecting receiving of greater than a threshold number of update the next node requests, and receiving a request to update the index node with priority); and storing the updated index data in the local memory in response to receiving the updated index data (Dhuse [0058] the index structure metadata may be stored in one or more of a local memory, one or more nodes of the index structure, and as encoded metadata slices in at least one of the DSTN module and the DSN memory).

Regarding claims 16-17; the instant claims recite substantially same limitations as the above-rejected claims 2-3 and are therefore rejected under the same prior-art teachings.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable by Dhuse in view of Gong, as applied to claim 1, further in view of Hubinette et al. [US 20150161116 A1, July 31, 2014].

With respect to dependent claim 13, Dhuse as modified by Gong does not specifically teach wherein a third index type of a third one of the plurality of indices corresponds to an artist name type, wherein each pair in the third one of the plurality of indices corresponds to an audio file, and wherein the key of each pair in the third one of the plurality of indices indicates one of a plurality of artists of the audio file.
Hubinette teaches wherein index type of the plurality of indices corresponds to an artist name type, wherein each pair in the third one of the plurality of indices corresponds to an audio file, and wherein the key of each pair in the third one of the plurality of indices indicates one of a plurality of artists of the audio file ([0044] indexing component 420 may obtain and index keywords relating to audio features and/or visual features of the crawled documents. The audio features may include a feature relating to sound and/or music associated with a document. For example, the audio features may include an indication of whether or not the document includes sound when the document is rendered for display, an indication of whether or not the document includes music when the document is rendered for display, an indication, when the document includes a sound, of the type of the sound associated with the document, e.g., spoken word, beeping sound, etc., and/or an indication, when 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Dhuse as modified by Gong with index including audio information of Hubinette. Such a modification would provide search results based on the text included in documents, and also, or alternatively, based on audio and/or visual features associated with the documents (Hubinette [0003]).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Dhuse in view of Gong, as applied to claims 1 and 15, further in view of Kleinbeck et al. [US 20190274112 A1, May 9, 2019].

With respect to dependent claim 14, Dhuse as modified by Gong does not teach generating statistical analysis data by performing at least one analysis algorithm on the index data; and facilitating display of the statistical analysis data via a graphical user interface on a display device of a client device associated with the edge node.
Kleinbeck teaches generating statistical analysis data by performing at least one analysis algorithm on the index data; and facilitating display of the statistical analysis data via a graphical user interface on a display device of a client device associated with the edge node ([0410] the at least one node device is further operable to communicate with a remote server platform. The remote server platform is display the spectrum map via a graphical user interface (GUI)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Dhuse as modified by Gongwith analyzing the statistical performance and display of the statistical analysis data via a graphical user interface of Kleinbeck. Such a modification as to perform analysis and provide results or reports with analytics to aid in management of spectrum and/or devices (Kleinbeck [0007]).

Regarding claim 19; the instant claims recite substantially same limitations as the above-rejected claim 14 and is therefore rejected under the same prior-art teachings.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seuss [US 20170300538 A1] discloses the systems and methods for automatically determining a performance index.
Dwyer et al. [US 20150347949 A1] discloses the measuring proficiency and efficiency of a security operations center.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153

/ALLEN S LIN/Examiner, Art Unit 2153